Case 1:19-bk-10101         Doc 15 Filed 02/06/19 Entered 02/06/19 14:34:19                         Desc Main
                                  Document     Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF RHODE ISLAND


In re: KQA 3217, LLC,                                                        BK No. 19-10101
       Debtor                                                                Chapter 11


                                 ORDER GRANTING MOTION
                               FOR IN REM RELIEF FROM STAY

       After hearing held on February 6, 2019 on the Motion for In Rem Relief from the
 Automatic Stay (Doc. #8) filed by Northborough Capital Partners LLC (“Lender”), no
 objections having been filed, and for cause shown and for the reasons stated on the record, it is
 hereby ordered that:
         1.     Pursuant to Bankruptcy Code § 362(d)(4)(B), the Lender is hereby granted in
 rem relief from the automatic stay in order to exercise its rights under its mortgage and other
 loan documents and applicable law with respect to the real property located at 98 Touro
 Street, Providence, Rhode Island (the “Property”).

         2.       As provided in § 362(d)(4), this order shall be binding in any other case filed
 under Title 11 of the United States Code purporting to affect the Property where such a case
 is filed not later than two years after the date of the entry of this order, subject to such other
 terms of § 362(d)(4), and the City of Providence, Recorder of Deeds and any other
 governmental unit that accepts notices of interests or liens in real property shall accept a
 certified copy of this Order for indexing and recording.

        3.       The 14-day stay imposed under Fed. R. Bankr. R. 4001(a)(3) is hereby waived.


Date: February 6, 2019                                              By the Court,


                                                                    __________________________
                                                                    Diane Finkle
                                                                    U.S. Bankruptcy Judge




      The Federal Center • 380 Westminster Street, 6th Floor • Providence, RI 02903 • Tel: (401) 626-3100
                                     Website: www rib.uscourts.gov
